DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.

matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the § 102 rejection over TOSHIBA, Applicant’s arguments are not commensurate in scope with the claimed invention.  Specifically regarding amended claim 1, Applicant argues the claim is neither disclosed nor suggested because “Toshiba’s receptacle 431 (see Fig. 22) cannot have blades extending from the top portion (e.g. ceiling), because the blades would hit back wall 432 of the drawer when it is slid into receptacle 431.”  This is not persuasive because TOSHIBA reads on the broadly claimed “top portion”, which is interpreted to read on any portion above the half 
Regarding claim 9, Applicant’s arguments are not commensurate in scope with the claimed invention.  Specifically regarding amended claim 9, Applicant argues the claim is neither disclosed nor suggested because “receptacle 504 has one or more blades 518 that are angled in a specific manner (e.g. angled up) relative to wall 522.”  This is not persuasive because TOSHIBA reads on the broadly claimed “top portion”, which is interpreted to read on any portion above the half way point and is not limited to the exemplified blade(s) “angled in specific manner (e.g. angled up) relative to wall 522.”  Claim 9 recites “one or more blades configured at an angle relative to a wall in the drawer” which reads on any wall and any angle, including right angles of 0 or 90 degrees relative to a wall.  Notwithstanding the blade 433 of TOSHIBA being readable on a blade an “an angle relative to a wall in the drawer”, it is noted that the blade 433 (in Fig. 22 of TOSHIBA) appears to be angled towards the point just above and below the parallel or perpendicular of the drawer walls.  The position is also take that the blade of TOSHIBA is fully capable of the intended use “to hold the unit does package down and mechanically break the unit dose package when the drawer is slid into the receptacle.”
Regarding new claim 22, Applicant’s amendment has necessitated a modified rejection over TOSHIBA as discussed below.
Applicant indicates that the claims are patentable over the prior art, but fails to provide any argument as to how or why the claims as amended recite patentable subject matter.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more ribs” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 11-12, 14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOSHIBA (previously cited).
Regarding claims 1, 9, 11-12, 14, and 22, TOSHIBA discloses a laundry washing machine (see, e.g. Fig. 1) comprising: 
a casing (1, which includes other fixed portions such as 431);
a washing tub (2) located within the casing;
a drum (3) mounted within the washing tub and configured to rotate relative to the casing;
a door (7) attached to the casing and being openable to provide access to the drum; 
a drawer (4,43,431,432) configured to receive a unit dose package comprising a water soluble pouch containing a dose of cleaning product (see ¶ [0002] and [0020] of translation);
a receptacle (431,432; see Figs. 21-23) configured to receive the drawer in a sliding motion (see Fig. 22), the receptacle including one or more blades (433) extending from a top portion of the receptacle (note top half of receptacle 431 in Figs. 20-22 include blades 433 extending therefrom), the one or more blades configured to mechanically break the unit dose package when the drawer is slid into the receptacle (431) and the unit dose package becomes trapped between a wall (bottom wall of drawer 432 or elements 43213) in the drawer and the one or more blades (note function of blades 433, particularly pointed end configured to mechanically break a unit dose package; and
a tub supply pipe (46) fluidly connecting the receptacle to the washing tub; 
a laundry washing machine comprising: 
the receptacle configured to receive the drawer in a sliding motion (see Figs. 20-23), the receptacle including one or more blades (431) configured at an angle relative to a wall in the drawer to hold the unit dose package down and mechanically break the unit dose package when the drawer is slid into the receptacle (note blades 431 forming “an angle” relative to the side wall or top wall of the receptacle, note also the sloping blade configuration towards the point forming “an angle” as well);
the receptacle/drawer is movably mounted to the casing between an open position and a closed position (see above); and
the one or more blades are fixedly mounted to the casing (note fixed part 431 mounted to the casing reads on being part of the fixed casing) at a location where the one or more blades project into the receptacle when the drawer is in the closed position, such that movement of the drawer from the open position to the closed position causes any unit dose package within the drawer to contact the one or more blades (see Figs. 21-23),
at least a first blade (433) is fixedly mounted to the casing at a location where the first blade projects into the receptacle when the drawer is in the closed position (see Figs. 20-23); and 
at least a second blade (433) is fixedly mounted within the receptacle at a location where movement of the drawer from the open position to the closed position causes any unit dose package within the drawer to contact the first blade and the second blade (see Figs. 20-23),
wherein the receptacle comprises a compartment in a multi-compartment additive loading and supply system (note Figs. 16,17,23,24,25; see multiple compartments 4321,4322,4323 in receptacle 431),
the receptacle configured to receive the drawer in a sliding motion (see Figs. 20-23), the receptacle including one or more blades (433) and one or more ribs (43213), the one or more ribs configured to press the unit dose package against the one or more blades when the drawer is slid into the receptacle such that the one or more blades mechanically break the unit dose package (see Fig. 22).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711